30 F.3d 136
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.UNITED STATES Of America, Plaintiff-Appellee,v.Roger CAMPBELL, Defendant-Appellant.
No. 94-1365.
United States Court of Appeals, Seventh Circuit.
Argued July 7, 1994.Decided Aug. 2, 1994.

Before CUDAHY, FLAUM and EASTERBROOK, Circuit Judges.

ORDER

1
Roger Campbell pleaded guilty to one count of conspiracy to distribute and possess with intent to distribute cocaine in violation of 21 U.S.C. Sec. 846, and one count of money laundering in violation of 18 U.S.C. Sec. 1956.  The district court determined that Campbell was a career offender under Sentencing Guideline Sec. 4B1.1 and sentenced him to 262 months' imprisonment on the conspiracy conviction and 240 months' imprisonment on the money laundering conviction, the sentences to run concurrently.


2
Campbell's sole argument on appeal is that the Sentencing Commission exceeded its authority in including conspiracy to commit a controlled substance offense among the offenses which qualify a defendant for sentencing enhancement as a career offender under Guideline Sec. 4B1.1.   See United States v. Price, 990 F.2d 1367 (D.C.Cir.1993).  This argument has recently been rejected by a panel of this circuit in United States v. Damerville, No. 93-3235, slip op. at 3-7 (7th Cir.  June 14, 1994).  There is no basis to overrule or distinguish Damerville from this case.  Campbell's sentence is affirmed for the reasons stated in Damerville.  Damerville, No. 93-3235, slip op. at 3-7.


3
AFFIRMED.